We have examined appellant's motion for rehearing. Whether the wording of any charge is reversibly erroneous must depend upon the facts of each particular case, and in passing upon the matter the charge and special charges must be considered together as a whole. It is still our view that the court's charge in connection with the special charge given at appellant's request, could have left no question in the jury's mind that they must *Page 630 
find beyond a "reasonable doubt" the facts to be true upon which guilt depended, else they should acquit.
The motion for rehearing is overruled.
Overruled.